Title: To James Madison from Andrew Ellicott, 15 March 1802
From: Ellicott, Andrew
To: Madison, James


Dear Sir
Lancaster March 15th. 1802
Your favour of the 8th. came to hand yesterday, and I have taken the earliest opportunity of forwarding the packet for Mr. de Lambre, and thanking you for your willingness to take charg⟨e⟩ of it.
Your health is a matter of great importance to your Country at this time, and I fear that too close an attention to the duties of your office has occasioned your present indisposition: If my suspicions are well founded, I am convinced that we shall lose more by your bad state of health, than we shall gain by your extreme attention to business.
With sincere wishes for your speedy, and perfect recovery I am with great esteem your friend and Hbe. Servt.
Andw; Ellicott.
 

   
   FC (DLC: Ellicott Papers).


